DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2001/0042643) in view of Peter (US 2008/0068022) and in further view of Woo (US 2021/0076547).
With respect to claim 1, Krueger discloses a steering assembly for a downhole drilling system (fig 1-3; par 23-34) comprising: 
a first member (110, 211, 328); 
an inner transceiver (232, 372) connected to the first member; 
a second member (120, 210, 360) arranged about the first member, wherein the first member is rotatable within and relative to the second member; and 
an outer transceiver (234, 374) connected to the second member, wherein the outer transceiver is positioned proximate to the inner transceiver in an axial direction such that rotation of the inner transceiver induces a current within the outer transceiver to transmit at least one of power and data between the inner transceiver and the outer transceiver (par 25), 
Krueger discloses a drilling assembly with a rotating inner member and a stationary outer member.   The two members include transceivers for transferring power and data between them.  Krueger does not expressly disclose a nanocrystalline tape.
Peter discloses a drilling assembly (fig 1, 3; par 21-36) wherein at least one of the inner rotating member and the outer stationary member comprises at least one nanocrystalline alloy configured to enable the transmission of the at least one of power and data (par 35).  
Peter does not expressly disclose that the nanocrystalline alloy is a “tape”.  Woo discloses that it is known to configure nanocrystalline alloys within a tape to enhance wireless power transfer (par 27-28).  Peter and Woo are analogous because they are from the same field of endeavor, namely nanocrystalline alloys.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Peter alloy to be in a “tape” shape, as taught by Woo.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D). 
Krueger and Peter (modified by Woo) are analogous because they are from the same field of endeavor, namely wireless power systems for drilling assemblies.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Krueger to include a nanocrystalline tape, as taught by the combination of Peter and Woo.  The motivation for doing so would have been to increase the efficiency of power transfer.  Ferrite material, such as the nanocrystalline tape, have a high magnetic permeability that assists in directing more of the magnetic flux towards the receiver, thereby improving efficiency.  
With respect to claim 2, the combination discloses the tape, but not that it is in layers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to form the Peter/Woo crystalline tape into layers.  The motivation for doing so would have been the obviousness to duplicate parts.  MPEP §2144.04(VI)(B).  If Peter/Woo’s tape comes in one layer, the skilled artisan would have been motivated to observe the effects and determine if they need more/less.  Making the tape thinner or thicker (by folding it on itself to make layers) is within the level of ordinary skill in the art. 
With respect to claim 3, the thickness of the tape is a result effective variable.  MPEP §2144.05.  The thickness determines how much of the alloy surrounds any one location.  Adding more permeable material in any given space will have a predictable effect on wireless power transfer.  Setting the thickness of be “about 20pm) is an obvious modification, especially given the following:
The claim recites “about” without indicating how far from 20 pm the thickness can be while still being “about 20 pm”.  This indicates an unbounded range that can obviously include whatever thickness is found in Woo’s tape.
The claim does not define the relative size of the steering assembly.  A small drill would have small members, thereby using smaller sized tape.  A larger drill would have large members, thereby using a relatively larger sized tape.  The skilled artisan would have understood that the thickness of the tape is related to the size of the system in which it’s placed.
With respect to claims 7-8, the grain size and axial length are also result effective variables.  Id.  The skilled artisan would have been aware of the relationship between the size of the nanocrystalline or the size of the tape and the effects it would have on wireless power transfer.  Generally making a ferrite (magnetic device) larger/smaller would have a predictable effect on permeability and wireless power transfer. 
With respect to claim 9, Peter discloses the crystalline is an “alloy” (par 35) that is a magnetic material with high magnetic permeability (par 35).  Iron is a well-known magnetic material that satisfies this definition. 
With respect to claim 10, Peter (as modified by Woo to be a “tape”) discloses a tape housing (320; par 34), with the nanocrystalline tape arranged within the tape housing.  
With respect to claim 12, Krueger discloses at least one expandable force application member (fig 1, item 132; fig 2, items 220a-b; par 24, 26) arranged on an exterior of the non-rotating member, wherein power received at the outer transceiver is employed to operate the at least one expandable force application member.  
With respect to claim 13, Krueger discloses a primary electronics element arranged on the rotating member (fig 2, item 236) and a secondary electronics element arranged on the non-rotating member (item 238).  
With respect to claim 14, Krueger discloses at least one of data and power is configured to be transmitted from the primary electronics element to the secondary electronics element through an interaction of the inner transceiver and the outer transceiver (par 25).  
With respect to claim 15, Krueger discloses at least one of data and power is configured to be transmitted from the secondary electronics element to the primary electronics element through an interaction of the inner transceiver and the outer transceiver (par 25).  
With respect to claims 16-17, the combination discloses a drilling system, as discussed above in the art rejections of claims 1 and 12.  The references are analogous, as discussed above.  Krueger further discloses a drill string (par 5) having a disintegrating device (114; par 24) at an end thereof. 
With respect to claims 18-20, the combination discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1-3, 8 and 16.  Claim 18 corresponds to the structure of claims 1 and 16 (which expands on claim 1 by including the drilling string).  Claim 19 corresponds to claims 2-3.  Claim 20 corresponds to claim 8. 
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Peter/Woo and Jacek (PL 224015). 
With respect to claim 2, in an alternative rejection, the combination teaches the nanocrystalline tape, but does not expressly disclose that it has layers.  Jacek discloses that nanocrystalline tape is formed in layers (English translation of “Claims”).
The combination and Jacek are analogous because they are from the same field of endeavor, namely nanocrystalline tapes.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination’s tape to be in layers, as taught by Jacek.  The motivation for doing so would have been to use a known manufacturing method.
With respect to claims 3 and 5, the thickness of the bonding material is a result effective variable and is obvious for the same reasons as discussed for the thickness of the tape in the art rejections of claim 3. Id. 
With respect to claims 4 and 6, Jacek discloses the plurality of tape layers are bonded together using an interlayer bonding material (English translation of “Claims”) that comprises an epoxy (English translation of “Claims”).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Peter/Woo and Wille (US 2019/0025458).
The combination discloses the Peter/Woo tape is placed into the Krueger housing, but does not expressly disclose the material of the housing.  Wille discloses that a drilling string housing is known to comprise at least one of an elastomer and fiberglass (par 21).
The combination and Wille are analogous because they are from the same field of endeavor, namely drilling strings. At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to construct the combination’s housing from elastomer, as taught by Wille.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836